DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-5, 8-12 and 15-19 has been fully considered but is not persuasive.  As an initial matter the 2019 Revised Patent Subject Matter Eligibility Guidance was utilized throughout the Examiner’s determination so the rejection cannot be viewed as “moot” (argument at page 11).  The argument does not identify any elements in the claim that can be viewed as forming a practical application under Prong Two of Step 2A and merely states that a practical application is present.  The sending of a recommendation document after determining the user’s payment method condition to improve a success rate is part the abstract idea itself and cannot be viewed as an element under Prong Two.  Furthermore reviewing paragraph 0052 of Applicant’s disclosure it is clear that the inventors were more concerned with manipulating user perceptions and behavior than with any 
Applicant’s argument with regard to the 35 U.S.C. § 112 (b) rejection of claims 1-5, 8-12, and 15-19 has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 1-5, 8-12 and 15-19 as being unpatentable over Astrada et al. in view of Laracey in view of Wong has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method and meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG).  Claim 1 recites as follows:
1. A service recommendation method, comprising:
receiving, by a server and from a user terminal, a recommendation request, wherein the recommendation request is sent in response to a determination that a user has entered a predetermined scenario and an activation condition of a predetermined payment service for the user is satisfied, wherein the determination comprises:
determining that the predetermined scenarios comprises a password-related payment scenario and a password in the password-related payment scenario; and
determining that biometric information of the user is pre-entered to the user terminal;
obtaining, by the server, the biometric information of the user based on the recommendation request
determining, by the server, a recommendation document by matching the biometric information of the user with one or more predetermined rules associated with the predetermined payment service;
sending, from the server to the user terminal, the recommendation document for the user terminal to display a recommendation user interface to the user based on the recommendation document, wherein the recommendation user interface displays one or more predetermined payment services;

adjusting, by the server, the one or more predetermined rules based on the behavioral data; and 
sending, by the server to the user terminal, a query based on the adjusted one or more predetermined rules.
The claim is then evaluated under Prong One of Step 2A in which the claim is evaluated as to whether the claim recites a judicial exception.  The claim recites operations of receiving a recommendation request from a user in response to a user entering a scenario that is further defined as being a password-related payment scenario and that biometric information is entered, obtaining the biometric information of the user, determining a recommendation document by matching the biometric information with rules, sending the recommendation document for recommending one or more payment services, receiving behavioral data, adjusting the rules based on the behavioral data and sending a query based on the rules.  The claim involves three categories of subject matter held by the 2019 PEG to be directed towards abstract ideas.  Recommending a payment service falls under the broad heading of an economic practice but also can be viewed as a way of managing personal behavior by gathering information regarding the user, the scenario, and using stored rules to influence the user into acting in a particular manner based on the user’s situation and characteristics and then following guidelines in the form of rules for recommending a course of action and subsequently adjusting the rules based on behavioral data.  This determination is further supported by the fact that the written disclosure at paragraph 0052 describes 
The claim is then evaluated under Prong Two of Step 2A in which the claim is evaluated as to whether the claim contains additional elements that integrate the exception into a practical application of the exception.  The claim recites a server and a user terminal.  There are no operations in the claim that do not involve the abstract idea itself that under the 2019 PEG would be considered as elements.  No technological improvement is being made to either the server or the user terminal and the claim merely applies the abstract idea to a particular technological environment.  Therefore under Prong Two of Step 2A the claim is deemed as ineligible.
Dependent claims 2-5 merely extend the abstract idea of claim 1 by reciting further descriptions of the rules and use and description of attributes and merely add additional layers of abstraction to the abstract idea of claim 1 as no additional elements are introduced and the operations remain under the categories of abstract ideas presented in the 2019 PEG.
The claim is then evaluated under Step 2B in order to determine whether the claim recites additional elements that amount to significantly more than the abstract BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of receiving requests for recommendations from a user, gathering information about the user, consulting with rules or guidelines and issuing a recommendation are all operations that DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0135-0137 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 1-5 are deemed as being directed towards ineligible subject matter.

Statement Regarding the Prior Art
Claim 1 recites “determining that the predetermined scenario comprises a password-related payment scenario and a password in the password-related payment scenario; and determining that the biometric information of the user is pre-entered to the user terminal”.  These steps of determining are performed when a recommendation request is received by a server from a user terminal in response to a determination that the user has entered a predetermined scenario and an activation condition of a predetermined payment service.  The closest prior art that Examiner was able to find in this regard is Desai et al. (U.S. Patent Publication 2018/0114226, hereinafter referred to as Desai) in which the mitigation of the importance of a user password is disclosed (0032) and that a fingerprint is viewed as more secure against a cyberattack.  In paragraph 0037 of Desai an opt-in process is described in which the user may be supplying login credentials to a payment provider website.  The initial transaction is completed and the payment provider may send the user a message to offer the user the option to utilize a biometric validation for subsequent transactions.  The user will no longer need to utilize login credentials (e.g., a user name and password) the next time a user would like to complete a transaction.  Instead they user may complete the transaction via a payment provider using a fingerprint.  The message may be displayed on the device of the user and may include a button that the user can select to indicate 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/Senior Examiner, Art Unit 3685